Citation Nr: 1722021	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  09-23 293A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for high cholesterol.

2.  Entitlement to service connection for high cholesterol.

3.  Entitlement to service connection for hypertension and transitory vascular disease as secondary to high cholesterol.

4.  Entitlement to service connection for hepatic and pancreatic steatosis as secondary to high cholesterol.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

R. E. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to November 1974 and from September 1977 to May 1995.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office in Waco, Texas.   

The issues of entitlement to service connection for high cholesterol, hypertension and hepatic/pancreatic steatosis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran did not appeal a January 2001 rating decision that denied service connection for high cholesterol. 

2.  Evidence received since the January 2001 rating decision is material to the Veteran's claim for service connection for high cholesterol.


CONCLUSION OF LAW

New and material evidence to reopen the claim of service connection for high cholesterol has been received and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  Manio v. Derwinski, 1 Vet. App. 140 (1991).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's initial claim for service connection for high cholesterol was denied by the RO in July 1995.  The RO again denied service connection for high cholesterol by a January 2001 rating decision.  The Veteran was notified of the January 2001 denial and of his appellate rights by way of a notice dated in February 2001.  The Veteran did not appeal this decision and it became final.

The evidence of record prior to the January 2001 final rating decision included  the Veteran's service treatment records and private medical records.  At that time, the record contained no doctor's statements indicating that the Veteran might have a disability due to a high cholesterol condition.

The evidence obtained since the January 2001 decision includes an October 2001 private physician statement indicating that the Veteran may have disability of the liver and pancreas due to high cholesterol and a January 2003 hospital discharge summary indicating that the Veteran may have hypertension due to dyslipidemia that had been present since 10 years previously.  As the new evidence indicates that the high cholesterol measurement during service may have resulted in disability, which was not shown at the time of the January 2001 final decision, the newly submitted evidence is material to the Veteran's claim.  Because new and material evidence has been received, the claim for service connection for high cholesterol is reopened.


ORDER

New and material evidence having been obtained, the claim of entitlement to service connection for high cholesterol is reopened.


REMAND

The Veteran asserts that he developed a high cholesterol disability during service.  He points out that the STRs verify that he was found to have high cholesterol during service.  As noted above, an October 2001 medical record indicates that the Veteran may have disability of the liver and pancreas due to high cholesterol, and a January 2003 medical record indicates that the Veteran may have hypertension due to high cholesterol that developed during service.   The Board finds that the Veteran's medical records should be reviewed by a specialist in order to obtain a medical opinion regarding whether the Veteran developed a cholesterol disability during service and an opinion regarding whether the Veteran has hypertension or a hepatic/pancreatic steatosis disability that is related to the Veteran's service or to a cholesterol disability that is related to service.  The threshold for determining a possibility of a nexus to service is a low one.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran's claims file to an appropriate specialist for review.  

a.  The specialist should provide an opinion as to whether it is at least as likely as not (a 50 percent or higher likelihood) that the Veteran developed a high cholesterol disease during or as a result of service.  If so, the specialist should provide an opinion as to whether it is at least as likely as not this disease resulted in disability.  The examiner should provide the reasons and bases for the opinions presented. 

b.  The specialist should provide an opinion as to whether it is at least as likely as not (a 50 percent or higher likelihood) that the Veteran developed hypertension or transitory vascular disease during service or as a result of service, including due to a high cholesterol condition that first manifested during service.  The specialist should discuss the January 2003 discharge report from the Hospital Nacional that states that arterial hypertension probably is due to the dyslipidemia that began 10 years previously.  The specialist should also discuss the Dr. Acosta records which includes a conclusion that the Veteran has a metabolic syndrome that was definitively present since he was in service and it has been progressively worse with more hypertension and chronic liver disease.  The examiner should provide the reasons and bases for the opinions presented.

c.  The specialist should provide an opinion as to whether it is at least as likely as not (a 50 percent or higher likelihood) that the Veteran developed hepatic/pancreatic steatosis during service or as a result of service, including due to a high cholesterol condition that first manifested during service.  The specialist should discuss the October 2001report of Dr. Ferrabone that states that the Veteran had deterioration of the liver and pancreas due to infiltration of lipids.  The specialist should also discuss the Dr. Acosta records which includes a conclusion that the Veteran has a metabolic syndrome that was definitively present since he was in service and that it has been progressively worse, with more hypertension and chronic liver disease.  The examiner should provide the reasons and bases for the opinions presented.

2.  Following the above development, review the claims file and readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


